Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Objections
Claim 2 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the claim term “a wellbore” to avoid a double inclusion issue.
Claim 3 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the claim term “a wellbore” to avoid a double inclusion issue.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the tail pipe extending to a particular depth within the wellbore that causes a reduction of liquid loading in the low-pressure production fluid” (see independent claim 1) and “wherein the tail pipe is concentrically disposed internal to the production tubing and extends to a particular depth within the well to mitigate liquid loading in the low-pressure fluid” (see independent claim 11).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 11 and their corresponding dependent claims, some portions of the new limitations in independent claims 1 and 11 contain new subject matter because the disclosure does not provide sufficient written description for “the tail pipe extending to a particular depth within the wellbore that causes a reduction of liquid loading in the low-pressure production fluid” (see independent claim 1) and “wherein the tail pipe is concentrically disposed internal to the production tubing and extends to a particular depth within the well to mitigate liquid loading in the low-pressure fluid” (see independent claim 11). While Figure 3 and specification [0037-0038] describe tail pipe 318, how “Installing a velocity string in the wellbore reduces the flow area and increases the flow velocity to enable liquids to be carried from the wellbore.”, and how “In other words, the annular jet pump 322 may include the tail pipe 318 which could extend all the way to a horizontal section of the wellbore, enabling the reservoir fluids 316 to produce at a higher velocity and to prevent slugging and loading in the wellbore below the annular jet pump 322.”, the specification does not describe how the particular depth is a result-effective variable that corresponds to the mitigation of liquid loading as suggested by the new claim limitations. Instead, the written disclosure describes how the reduced flow area and increased flow velocity is the result-effective variable that corresponds to the mitigation of liquid loading.
Furthermore, regarding independent claim 11, the claim limitation “concentrically” lacks sufficient written description. While Figure 3 shows tailpipe 318 positioned within production tubing 304, the disclosure does not specifically describe “concentrically” and Figure 3 is only a single hybrid elevation/cross-section/side view that does not sufficiently show, by itself, how tailpipe 318 is positioned concentrically within production tubing 304 when viewing the assembly at other elevation views (for example, the figures do not show whether or not the tailpipe 318 is concentric within production tubing 304 if the assembly of Figure 3 was rotated 45° or 90° along the vertical, central axis of tailpipe 318). For example, while Figure 3 may appear to show that the central axial axis of tailpipe 318 shares the same axis of the central axis of production tubing 304 in this particular elevation view, the tailpipe 318 can be eccentric from the production tubing 304 when looking from another, different elevation view. Thus, the claim limitation “concentrically” is considered to be new manner.
Claim(s) 2-9 and 12-19 is/are also rejected since it/they depend(s) from a rejected parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the wellbore” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
The corresponding depending claim(s) of the indefinite claim(s) that have been rejected under 35 USC 112(b) as described above is/are also considered to be indefinite since the corresponding depending claim(s) depend(s) from the indefinite claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. US20020182084 in view of Tunget US9719311.
Regarding independent claim 1, Gonzalez discloses, in Figures 2-3,
A system (Gonzalez; Fig. 2-3) for hybrid gas lifting (Gonzalez; Fig. 2-3), the system comprising: a gas-lift completion (Gonzalez; Fig. 2-3) arranged to inject high-pressure gas (Gonzalez; [0034] “Power fluid”) into production tubing (Gonzalez; production tube 16) of a well (Gonzalez; well 10); and a downhole annular jet pump (Gonzalez; Fig. 2-3; annular suction valve 24) comprising: an annular nozzle (Gonzalez; Fig. 2-3; nozzle 36) arranged to receive the injected high-pressure gas (Gonzalez; Fig. 2-3), the injected high-pressure gas exiting the annular nozzle as an annular high-velocity gas jet (Gonzalez; Fig. 2-3); a throat section (Gonzalez; Fig. 2-3; substantially narrow, straight section 46 with length “L”) arranged to: receive the annular high-velocity gas jet (Gonzalez; Fig. 2-3), and mix (Gonzalez; [0036] “mixing”) the annular high-velocity gas jet with a low-pressure production fluid (Gonzalez; [0034] “fluids to be produced”; [0036]); and a diffuser section (Gonzalez; [0030] “divergent profile at outlet 34”) arranged to: facilitate conversion of kinetic energy into pressure energy in a mixture of the annular high-velocity gas jet and the low-pressure production fluid (Gonzalez; [0036] “mixing”), and produce the mixture to a surface via the production tubing (Gonzalez; Fig. 2-3).
Gonzalez does not disclose a tail pipe, disposed within the production tubing of the well, arranged to receive the low-pressure production fluid and to carry the low-pressure production fluid to the throat section of the downhole annular jet pump, the tail pipe extending to a particular depth within the wellbore that causes a reduction of liquid loading in the low-pressure production fluid.
Tunget teaches a tail pipe, disposed within the production tubing of the well, arranged to receive the low-pressure production fluid and to carry the low-pressure production fluid to the throat section of the downhole annular jet pump, the tail pipe extending to a particular depth within the wellbore that causes a reduction of liquid loading in the low-pressure production fluid (Tunget; Fig. 48-49; concentric conduit string 2 that extends from venturi 85 down to a deeper depth within tubing/casing/conduit 3 in which production fluid flows through the conduits 2 and 3; col. 12:27-33 “a velocity stream of selectable length, that can be usable to increase velocity and associated pressure in a venturi arrangement to, for example, increase production in a hydrocarbon well by using the fluid mixture’s bubble point or to operate a venturi (85)” in which the increased velocity and associated pressure relative to the fluid mixture’s bubble point results in the reduction of liquid loading; col. 2:3-5 “concentric”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the hybrid gas lift team system/method as taught by Gonzalez to include a concentric tail pipe as taught by Tunget to yield a tail pipe, disposed within the production tubing of the well, arranged to receive the low-pressure production fluid and to carry the low-pressure production fluid to the throat section of the downhole annular jet pump, the tail pipe extending to a particular depth within the wellbore that causes a reduction of liquid loading in the low-pressure production fluid for the purpose of increasing production in a hydrocarbon well (Tunget; col. 12:31-32 “increase production in a hydrocarbon well”).
The combination results in Tunget’s tail pipe 2 being disposed within Gonzalez’s production tubing 16 and is consistent with applicant’s Figures 2-3.

Regarding claims 8 and 18, modified Gonzalez teaches the invention substantially as claimed as described above, and wherein the annular nozzle is of an annular shape that, when receiving the injected gas, produces the annular high-velocity gas jet (Gonzalez; Fig. 2-3).

Regarding claims 9 and 19, modified Gonzalez teaches the invention substantially as claimed as described above, and wherein the low-pressure production fluid flows into the annular nozzle from a center of a wellbore of the well (Gonzalez; Fig. 2-3).

Regarding independent claim 11, modified Gonzalez teaches the invention substantially the same as described above in reference to independent claim 1, and
A method for hybrid gas lifting (Gonzalez; Fig. 2-3), the method comprising: injecting, by a gas-lift completion (Gonzalez; Fig. 2-3), high-pressure gas (Gonzalez; [0034] “Power fluid”) into production tubing (Gonzalez; production tube 16) of a well (Gonzalez; well 10); receiving, by an annular nozzle (Gonzalez; Fig. 2-3; nozzle 36) included in a downhole annular jet pump (Gonzalez; Fig. 2-3; annular suction valve 24), the injected high-pressure gas, the injected high-pressure gas exiting the annular nozzle as an annular high-velocity gas jet (Gonzalez; Fig. 2-3); receiving, by a throat section (Gonzalez; Fig. 2-3; substantially narrow, straight section 46 with length “L”) included in the downhole annular jet pump, the annular high-velocity gas jet (Gonzalez; Fig. 2-3); mixing (Gonzalez; [0036] “mixing”); receiving, by a tail pipe (Tunget; Fig. 48-49; concentric conduit string 2 that extends from venturi 85 down to a deeper depth within tubing/casing/conduit 3 in which production fluid flows through the conduits 2 and 3; col. 12:27-33 “a velocity stream of selectable length, that can be usable to increase velocity and associated pressure in a venturi arrangement to, for example, increase production in a hydrocarbon well by using the fluid mixture’s bubble point or to operate a venturi (85)” in which the increased velocity and associated pressure relative to the fluid mixture’s bubble point results in the reduction of liquid loading; col. 2:3-5 “concentric”) included in the downhole annular jet pump, a low-pressure production fluid, wherein the tail pipe is concentrically disposed internal to the production tubing and extends to a particular depth within the well to mitigate liquid loading in the low-pressure fluid; mixing, by the throat section included in the downhole annular jet pump, the annular high-velocity gas jet with the low-pressure production fluid (Gonzalez; [0034] “fluids to be produced”; [0036]); facilitating conversion, by a diffuser section (Gonzalez; [0030] “divergent profile at outlet 34”) included in the downhole annular jet pump, of kinetic energy into pressure energy in a mixture of the annular high-velocity gas jet and the low-pressure production fluid (Gonzalez; [0036] “mixing”); and producing, by the diffuser section included in the downhole annular jet pump, the mixture to a surface via the production tubing (Gonzalez; Fig. 2-3).

Claim(s) 2-3, 5-6, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. US20020182084 in view of Tunget US 9719311 as applied to claims 1 and 11 above, and further in view of foreign patent document Hardie GB2254659.
Regarding claims 2 and 12, modified Gonzalez teaches the invention substantially as claimed as described above, and wherein the downhole annular jet pump is included in a through-tubing straddle system (Gonzalez; Fig. 2-3) located within a wellbore of the well (Gonzalez; Fig. 2-3), the through-tubing straddle system further including a gas injection point within the production tubing (Gonzalez; Fig. 2-3), at a bottom-end of the annular jet pump (Gonzalez; Fig. 2-3), and a top-end of the annular jet pump (Gonzalez; Fig. 2-3).
Modified Gonzalez does not teach the through-tubing straddle system further including a lower packer placed below a gas injection point within the production tubing, at a bottom-end of the annular jet pump, and an upper packer placed above the gas injection point within the production tubing, at a top-end of the annular jet pump.
Hardie teaches the through-tubing straddle system further including a lower packer placed below a gas injection point within the production tubing (Hardie; Fig. 2; lower seal 19), at a bottom-end of the annular jet pump, and an upper packer placed above the gas injection point within the production tubing, at a top-end of the annular jet pump (Hardie; Fig. 2; upper seal 18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include the lower packer and the upper packer as taught by Hardie for the purpose of blocking/controlling fluid flow in the annulus between the jet pump and the production tubing so that the high-pressure gas and the low-pressure production fluid only mix/commingle after meeting in the jet pump itself.

Regarding claims 3 and 13, modified Gonzalez teaches the invention substantially as claimed as described above, and wherein the downhole annular jet pump is included in a through-tubing straddle system (Gonzalez; Fig. 2-3) located within a wellbore of the well (Gonzalez; Fig. 2-3), the through-tubing straddle system further including a gas injection point within the production tubing (Gonzalez; Fig. 2-3), at a bottom-end of the annular jet pump (Gonzalez; Fig. 2-3).
Modified Gonzalez does not teach the through-tubing straddle system further including a lower packer placed below a gas injection point within the production tubing, at a bottom-end of the annular jet pump.
Hardie teaches the through-tubing straddle system further including a lower packer placed below a gas injection point within the production tubing (Hardie; Fig. 2; lower seal 19), at a bottom-end of the annular jet pump.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include the lower packer as taught by Hardie for the purpose of blocking/controlling fluid flow in the annulus between the jet pump and the production tubing so that the high-pressure gas and the low-pressure production fluid only mix/commingle after meeting in the jet pump itself.

Regarding claims 5 and 15, modified Gonzalez teaches the invention substantially as claimed as described above, but is silent regarding wherein the through-tubing straddle system is deployed riglessly with wireline.
Hardie teaches wherein the through-tubing straddle system is deployed riglessly with wireline (Hardie; page 2; lines 2-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include wherein the through-tubing straddle system is deployed riglessly with wireline as taught by Hardie for the purpose of avoiding the higher costs of a rig deployment in comparison to a wireline deployment.

Regarding claims 6 and 16, modified Gonzalez teaches the invention substantially as claimed as described above, but is silent regarding wherein the through-tubing straddle system is deployed riglessly with e-line.
Hardie teaches wherein the through-tubing straddle system is deployed riglessly with e-line (Hardie; page 2; lines 2-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include wherein the through-tubing straddle system is deployed riglessly with e-line as taught by Hardie for the purpose of avoiding the higher costs of a rig deployment in comparison to an e-line deployment.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. US20020182084 in view of Tunget US9719311 and foreign patent document Hardie GB2254659 as applied to claim 2 above, and further in view of Tailby US5390739.
Regarding claims 4 and 14, modified Gonzalez teaches the invention substantially as claimed as described above, but is silent regarding wherein the through-tubing straddle system is deployed riglessly with coiled tubing.
Hardie teaches wherein the through-tubing straddle system is deployed riglessly with wireline (Hardie; page 2; lines 2-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include wherein the through-tubing straddle system is deployed riglessly with wireline as taught by Hardie for the purpose of avoiding the higher costs of a rig deployment in comparison to a wireline deployment.
Modified is silent regarding wherein the through-tubing straddle system is deployed riglessly with coiled tubing.
Tailby teaches deployed riglessly with coiled tubing (Tailby; col. 2:42-50).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the wireline deployment as taught by modified Gonzalez with coiled tubing deployment as taught by Tailby since wireline and coiled tubing are known deployment equipment/operations that obtain the predictable result of deploying/installing/operating downhole tools in a wellbore that cooperate with downhole tools with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. US20020182084 in view of Tunget US9719311 as applied to claims 1 and 11 above, and further in view of in view of Burd et al. US6026904.
Regarding claims 7 and 17, modified Gonzalez teaches the invention substantially as claimed as described above, and wherein the high-pressure gas is injected into the production tubing of the well via a gas injection point within the production tubing (Gonzalez; Fig. 2-3).
Modified Gonzalez does not teach a gas-lift valve arranged at a gas injection point within the production tubing.
Burd teaches wherein the high-pressure gas is injected into the production tubing of the well via a gas-lift valve arranged at a gas injection point within the production tubing (Burd; Fig. 1; gas lift valve 50).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system/method as taught by modified Gonzalez to include a gas lift valve as taught by Burd for the purpose of improving the efficiency of the system and for adding an additional means for controlling fluid flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/11/22